Exhibit 10.15

ELANTEC SEMICONDUCTOR, INC.

1995 EQUITY INCENTIVE PLAN

AS ADOPTED AUGUST 23, 1995 AND AMENDED
THROUGH JANUARY 15, 2001

             1.     PURPOSE. The purpose of this Plan is to provide incentives
to attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company, its Parent,
Subsidiaries and Affiliates, by offering them an opportunity to participate in
the Company’s future performance through awards of Options, Restricted Stock and
Stock Bonuses. Capitalized terms not defined in the text are defined in Section
23.

             2.     SHARES SUBJECT TO THIS PLAN.

                        2.1   NUMBER OF SHARES AVAILABLE. Subject to Sections
2.2 and 18, the total number of Shares reserved and available for grant and
issuance pursuant to this Plan will be 6,853,500 Shares plus any Shares that are
made available for grant and issuance under this Plan pursuant to the following
sentence. Any shares remaining unissued and not subject to outstanding options
or other awards under the 1994 Equity Incentive Plan (the “PRIOR PLAN”) adopted
by Elantec, Inc., a California corporation, that is the Company’s predecessor
(“ELANTEC CALIFORNIA”) on the Effective Date (as defined below) and any shares
issuable upon exercise of options granted pursuant to the Prior Plan that expire
or become unexercisable for any reason without having been exercised in full,
will no longer be available for grant and issuance under the Prior Plan, but
will also be available for grant and issuance under this Plan. Subject to
Sections 2.2 and 18, Shares that: (a) are subject to issuance upon exercise of
an Option but cease to be subject to such Option for any reason other than
exercise of such Option; (b) are subject to an Award granted hereunder but are
forfeited or are repurchased by the Company at the original issue price; or (c)
are subject to an Award that otherwise terminates without Shares being issued;
will again be available for grant and issuance in connection with future Awards
under this Plan. At all times the Company shall reserve and keep available a
sufficient number of Shares as shall be required to satisfy the requirements of
all outstanding Options granted under this Plan and all other outstanding but
unvested Awards granted under this Plan.

                        2.2   ADJUSTMENT OF SHARES. In the event that the number
of outstanding Shares is changed by a stock dividend, recapitalization, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then (a) the number of Shares reserved for issuance under this Plan, (b) the
Exercise Prices of and number of Shares subject to outstanding Options, and (c)
the number of Shares subject to other outstanding Awards will be proportionately
adjusted, subject to any required action by the Board or the stockholders of the
Company and compliance with applicable securities laws; PROVIDED, HOWEVER, that
fractions of a Share will not be issued but will either be replaced by a cash
payment equal to the Fair Market Value of such fraction of a Share or will be
rounded up to the nearest whole Share, as determined by the Committee; and
PROVIDED, FURTHER, that the Exercise Price of any Option may not be decreased to
below the par value of the Shares.

             3.     ELIGIBILITY. ISOs (as defined in Section 5 below) may be
granted only to employees (including officers and directors who are also
employees) of the Company or of a Parent or Subsidiary of the Company. All other
Awards may be granted to employees, officers, directors, consultants,
independent contractors and advisors of the Company or any Parent, Subsidiary or
Affiliate of the Company; PROVIDED such consultants, contractors and advisors
render bona fide services not in connection with the offer and sale of
securities in a capital-raising transaction. No person will be eligible to
receive more than 200,000 shares in any calendar year under this Plan pursuant
to the grant of Awards hereunder, other than new employees of the Company or of
a Parent, Subsidiary or Affiliate of the Company (including new employees who
are also officers and directors of the Company or any Parent, Subsidiary or
Affiliate of the Company) who are eligible to receive up to a maximum of 800,000
shares in the calendar year in which they commence their employment. A person
may be granted more than one Award under this Plan. 



--------------------------------------------------------------------------------


             4.     ADMINISTRATION.

                        4.1   COMMITTEE AUTHORITY. This Plan will be
administered by the Committee or by the Board acting as the Committee. Subject
to the general purposes, terms and conditions of this Plan, and to the direction
of the Board, the Committee will have full power to implement and carry out this
Plan. Without limitation, the Committee will have the authority to:

  (a)   construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;         (b)   prescribe,
amend and rescind rules and regulations relating to this Plan;         (c)  
select persons to receive Awards;         (d)   determine the form and terms of
Awards;         (e)   determine the number of Shares or other consideration
subject to Awards;         (f)   determine whether Awards will be granted
singly, in combination with, in tandem with, in replacement of, or as
alternatives to, other Awards under this Plan or any other incentive or
compensation plan of the Company or any Parent, Subsidiary or Affiliate of the
Company;         (g)   grant waivers of Plan or Award conditions;         (h)  
determine the vesting, exercisability and payment of Awards;         (i)  
correct any defect, supply any omission, or reconcile any inconsistency in this
Plan, any Award or any Award Agreement;         (j)   determine whether an Award
has been earned; and         (k)   make all other determinations necessary or
advisable for the administration of this Plan.


                        4.2   COMMITTEE DISCRETION. Any determination made by
the Committee with respect to any Award will be made in its sole discretion at
the time of grant of the Award or, unless in contravention of any express term
of this Plan or Award, at any later time, and such determination will be final
and binding on the Company and on all persons having an interest in any Award
under this Plan. The Committee may delegate to one or more officers of the
Company the authority to grant an Award under this Plan to Participants who are
not Insiders of the Company.

                        4.3   EXCHANGE ACT REQUIREMENTS. If two or more members
of the Board are Outside Directors, the Committee will be comprised of at least
two (2) members of the Board, all of whom are Outside Directors and
Disinterested Persons. During all times that the Company is subject to Section
16 of the Exchange Act, the Company will take appropriate steps to comply with
the disinterested administration requirements of Section 16(b) of the Exchange
Act, which will consist of the appointment by the Board of a Committee
consisting of not less than two (2) members of the Board, each of whom is a
Disinterested Person.

             5.     OPTIONS. The Committee may grant Options to eligible persons
and will determine whether such Options will be Incentive Stock Options within
the meaning of the Code (“ISOS”) or Nonqualified Stock Options (“NQSOs”), the
number of Shares subject to the Option, the Exercise Price of the Option, the
period during which the Option may be exercised, and all other terms and
conditions of the Option, subject to the following:

                        5.1   FORM OF OPTION GRANT. Each Option granted under
this Plan will be evidenced by an Award Agreement which will expressly identify
the Option as an ISO or an NQSO (“STOCK OPTION AGREEMENT”), 



--------------------------------------------------------------------------------


and will be in such form and contain such provisions (which need not be the same
for each Participant) as the Committee may from time to time approve, and which
will comply with and be subject to the terms and conditions of this Plan.

                        5.2   DATE OF GRANT. The date of grant of an Option will
be the date on which the Committee makes the determination to grant such Option,
unless otherwise specified by the Committee. The Stock Option Agreement and a
copy of this Plan will be delivered to the Participant within a reasonable time
after the granting of the Option.

                        5.3   EXERCISE PERIOD. Options will be exercisable
within the times or upon the events determined by the Committee as set forth in
the Stock Option Agreement governing such Option; PROVIDED, HOWEVER, that no
Option will be exercisable after the expiration of ten (10) years from the date
the Option is granted; and PROVIDED, FURTHER, that no ISO granted to a person
who directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary of the Company (“TEN PERCENT STOCKHOLDER”) will be exercisable after
the expiration of five (5) years from the date the ISO is granted. The Committee
also may provide for the exercise of Options to become exercisable at one time
or from time to time, periodically or otherwise, in such number of Shares or
percentage of Shares as the Committee determines.

                        5.4   EXERCISE PRICE. The Exercise Price of an Option
will be determined by the Committee when the Option is granted and may be not
less than 85% of the Fair Market Value of the Shares on the date of grant;
PROVIDED that: (i) the Exercise Price of an ISO will be not less than 100% of
the Fair Market Value of the Shares on the date of grant; and (ii) the Exercise
Price of any ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 8 of this Plan.

                        5.5   METHOD OF EXERCISE. Options may be exercised only
by delivery to the Company of a written stock option exercise agreement (the
“EXERCISE AGREEMENT”) in a form approved by the Committee (which need not be the
same for each Participant), stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding Participant’s investment
intent and access to information and other matters, if any, as may be required
or desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased.

                        5.6   TERMINATION. Notwithstanding the exercise periods
set forth in the Stock Option Agreement, exercise of an Option will always be
subject to the following:

  (a)   If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options.         (b)   If the Participant is Terminated because of the
Participant’s death or Disability (or the Participant dies within three (3)
months after a Termination other than because of Participant’s death or
disability), then Participant’s Options may be exercised only to the extent that
such Options would have been exercisable by Participant on the Termination Date
and must be exercised by Participant (or Participant’s legal representative or
authorized assignee) no later than twelve (12) months after the Termination Date
(or such shorter or longer time period not exceeding five (5) years as may be
determined by the Committee, with any such exercise beyond (a) three (3) months
after the Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or




--------------------------------------------------------------------------------

      (b) twelve (12) months after the Termination Date when the Termination is
for Participant’s death or Disability, deemed to be an NQSO), but in any event
no later than the expiration date of the Options.

                        5.7   LIMITATIONS ON EXERCISE. The Committee may specify
a reasonable minimum number of Shares that may be purchased on any exercise of
an Option, PROVIDED that such minimum number will not prevent Participant from
exercising the Option for the full number of Shares for which it is then
exercisable.

                        5.8   LIMITATIONS ON ISOS. The aggregate Fair Market
Value (determined as of the date of grant) of Shares with respect to which ISOs
are exercisable for the first time by a Participant during any calendar year
(under this Plan or under any other incentive stock option plan of the Company
or any Affiliate, Parent or Subsidiary of the Company) will not exceed $100,000.
If the Fair Market Value of Shares on the date of grant with respect to which
ISOs are exercisable for the first time by a Participant during any calendar
year exceeds $100,000, then the Options for the first $100,000 worth of Shares
to become exercisable in such calendar year will be ISOs and the Options for the
amount in excess of $100,000 that become exercisable in that calendar year will
be NQSOs. In the event that the Code or the regulations promulgated thereunder
are amended after the Effective Date of this Plan to provide for a different
limit on the Fair Market Value of Shares permitted to be subject to ISOs, such
different limit will be automatically incorporated herein and will apply to any
Options granted after the effective date of such amendment.

                        5.9   MODIFICATION, EXTENSION OR RENEWAL. The Committee
may modify, extend or renew outstanding Options and authorize the grant of new
Options in substitution therefor, PROVIDED that any such action may not, without
the written consent of a Participant, impair any of such Participant’s rights
under any Option previously granted. Any outstanding ISO that is modified,
extended, renewed or otherwise altered will be treated in accordance with
Section 424(h) of the Code. The Committee may reduce the Exercise Price of
outstanding Options without the consent of Participants affected by a written
notice to them; PROVIDED, HOWEVER, that the Exercise Price may not be reduced
below the minimum Exercise Price that would be permitted under Section 5.4 of
this Plan for Options granted on the date the action is taken to reduce the
Exercise Price; and PROVIDED, FURTHER, that the Exercise Price will not be
reduced below the par value of the Shares.

                        5.10   NO DISQUALIFICATION. Notwithstanding any other
provision in this Plan, no term of this Plan relating to ISOs will be
interpreted, amended or altered, nor will any discretion or authority granted
under this Plan be exercised, so as to disqualify this Plan under Section 422 of
the Code or, without the consent of the Participant affected, to disqualify any
ISO under Section 422 of the Code.

             6.     RESTRICTED STOCK. A Restricted Stock Award is an offer by
the Company to sell to an eligible person Shares that are subject to
restrictions. The Committee will determine to whom an offer will be made, the
number of Shares the person may purchase, the price to be paid (the “PURCHASE
PRICE”), the restrictions to which the Shares will be subject, and all other
terms and conditions of the Restricted Stock Award, subject to the following:

                        6.1   FORM OF RESTRICTED STOCK AWARD. All purchases
under a Restricted Stock Award made pursuant to this Plan will be evidenced by
an Award Agreement (“RESTRICTED STOCK PURCHASE AGREEMENT”) that will be in such
form (which need not be the same for each Participant) as the Committee will
from time to time approve, and will comply with and be subject to the terms and
conditions of this Plan. The offer of Restricted Stock will be accepted by the
Participant’s execution and delivery of the Restricted Stock Purchase Agreement
and full payment for the Shares to the Company within thirty (30) days from the
date the Restricted Stock Purchase Agreement is delivered to the person. If such
person does not execute and deliver the Restricted Stock Purchase Agreement
along with full payment for the Shares to the Company within thirty (30) days,
then the offer will terminate, unless otherwise determined by the Committee.

                        6.2   PURCHASE PRICE. The Purchase Price of Shares sold
pursuant to a Restricted Stock Award will be determined by the Committee and
will be at least 85% of the Fair Market Value of the Shares on the date the
Restricted Stock Award is granted, except in the case of a sale to a Ten Percent
Stockholder, in which case





--------------------------------------------------------------------------------


the Purchase Price will be 100% of the Fair Market Value. Payment of the
Purchase Price may be made in accordance with Section 8 of this Plan.

                          6.3   RESTRICTIONS. Restricted Stock Awards will be
subject to such restrictions (if any) as the Committee may impose. The Committee
may provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions, in whole or part, based on length of
service, performance or such other factors or criteria as the Committee may
determine.

             7.     STOCK BONUSES.

                        7.1   AWARDS OF STOCK BONUSES. A Stock Bonus is an award
of Shares (which may consist of Restricted Stock) for services rendered to the
Company or any Parent, Subsidiary or Affiliate of the Company. A Stock Bonus may
be awarded for past services already rendered to the Company, or any Parent,
Subsidiary or Affiliate of the Company (provided that the Participant pays the
Company the par value of the Shares awarded by such Stock Bonus in cash)
pursuant to an Award Agreement (the “STOCK BONUS AGREEMENT”) that will be in
such form (which need not be the same for each Participant) as the Committee
will from time to time approve, and will comply with and be subject to the terms
and conditions of this Plan. A Stock Bonus may be awarded upon satisfaction of
such performance goals as are set out in advance in the Participant’s individual
Award Agreement (the “PERFORMANCE STOCK BONUS AGREEMENT”) that will be in such
form (which need not be the same for each Participant) as the Committee will
from time to time approve, and will comply with and be subject to the terms and
conditions of this Plan. Stock Bonuses may vary from Participant to Participant
and between groups of Participants, and may be based upon the achievement of the
Company, Parent, Subsidiary or Affiliate and/or individual performance factors
or upon such other criteria as the Committee may determine.

                        7.2   TERMS OF STOCK BONUSES. The Committee will
determine the number of Shares to be awarded to the Participant and whether such
Shares will be Restricted Stock. If the Stock Bonus is being earned upon the
satisfaction of performance goals pursuant to a Performance Stock Bonus
Agreement, then the Committee will determine: (a) the nature, length and
starting date of any period during which performance is to be measured (the
“PERFORMANCE PERIOD”) for each Stock Bonus; (b) the performance goals and
criteria to be used to measure the performance, if any; (c) the number of Shares
that may be awarded to the Participant; and (d) the extent to which such Stock
Bonuses have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Stock Bonuses that are subject to
different Performance Periods and different performance goals and other
criteria. The number of Shares may be fixed or may vary in accordance with such
performance goals and criteria as may be determined by the Committee. The
Committee may adjust the performance goals applicable to the Stock Bonuses to
take into account changes in law and accounting or tax rules and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships.

                        7.3   FORM OF PAYMENT. The earned portion of a Stock
Bonus may be paid currently or on a deferred basis with such interest or
dividend equivalent, if any, as the Committee may determine. Payment may be made
in the form of cash, whole Shares, including Restricted Stock, or a combination
thereof, either in a lump sum payment or in installments, all as the Committee
will determine.

                        7.4   TERMINATION DURING PERFORMANCE PERIOD. If a
Participant is Terminated during a Performance Period for any reason, then such
Participant will be entitled to payment (whether in Shares, cash or otherwise)
with respect to the Stock Bonus only to the extent earned as of the date of
Termination in accordance with the Performance Stock Bonus Agreement, unless the
Committee will determine otherwise.

             8.     PAYMENT FOR SHARE PURCHASES.

                        8.1   PAYMENT. Payment for Shares purchased pursuant to
this Plan may be made in cash (by check) or, where expressly approved for the
Participant by the Committee and where permitted by law:

  (a)   by cancellation of indebtedness of the Company to the Participant;




--------------------------------------------------------------------------------

 


  (b)   by surrender of shares that either: (1) have been owned by Participant
for more than six (6) months and have been paid for within the meaning of SEC
Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares); or
(2) were obtained by Participant in the public market;         (c)   by tender
of a full recourse promissory note having such terms as may be approved by the
Committee and bearing interest at a rate sufficient to avoid imputation of
income under Sections 483 and 1274 of the Code; PROVIDED, HOWEVER, that
Participants who are not employees or directors of the Company will not be
entitled to purchase Shares with a promissory note unless the note is adequately
secured by collateral other than the Shares; PROVIDED, FURTHER, that the portion
of the Purchase Price equal to the par value of the Shares must be paid in cash;
        (d)   by waiver of compensation due or accrued to the Participant for
services rendered; PROVIDED that the portion of the Purchase Price equal to the
par value of the Shares must be paid in cash;         (e)   by tender of
property;         (f)   with respect only to purchases upon exercise of an
Option, and provided that a public market for the Company’s stock exists:


  (1)   through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD DEALER”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or         (2)  
through a “margin” commitment from the Participant and a NASD Dealer whereby the
Participant irrevocably elects to exercise the Option and to pledge the Shares
so purchased to the NASD Dealer in a margin account as security for a loan from
the NASD Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the Exercise Price
directly to the Company; or


  (g)   by any combination of the foregoing.


                        8.2   LOAN GUARANTEES. The Committee may help the
Participant pay for Shares purchased under this Plan by authorizing a guarantee
by the Company of a third-party loan to the Participant.

             9.     WITHHOLDING TAXES.

                        9.1   WITHHOLDING GENERALLY. Whenever Shares are to be
issued in satisfaction of Awards granted under this Plan, the Company may
require the Participant to remit to the Company an amount sufficient to satisfy
federal, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for such Shares. Whenever, under this Plan,
payments in satisfaction of Awards are to be made in cash, such payment will be
net of an amount sufficient to satisfy federal, state, and local withholding tax
requirements.

                        9.2   STOCK WITHHOLDING. When, under applicable tax
laws, a Participant incurs tax liability in connection with the exercise or
vesting of any Award that is subject to tax withholding and the Participant is
obligated to pay the Company the amount required to be withheld, the Committee
may allow the Participant to

 



--------------------------------------------------------------------------------

satisfy the minimum withholding tax obligation by electing to have the Company
withhold from the Shares to be issued that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld, determined on the
date that the amount of tax to be withheld is to be determined (the “TAX DATE”).
All elections by a Participant to have Shares withheld for this purpose will be
made in writing in a form acceptable to the Committee and will be subject to the
following restrictions:

  (a)   the election must be made on or prior to the applicable Tax Date;      
  (b)   once made, then except as provided below, the election will be
irrevocable as to the particular Shares as to which the election is made;      
  (c)   all elections will be subject to the consent or disapproval of the
Committee;         (d)   if the Participant is an Insider and if the Company is
subject to Section 16(b) of the Exchange Act: (1) the election may not be made
within six (6) months of the date of grant of the Award, except as otherwise
permitted by SEC Rule 16b-3(e) under the Exchange Act, and (2) either (A) the
election to use stock withholding must be irrevocably made at least six (6)
months prior to the Tax Date (although such election may be revoked at any time
at least six (6) months prior to the Tax Date) or (B) the exercise of the Option
or election to use stock withholding must be made in the ten (10) day period
beginning on the third day following the release of the Company’s quarterly or
annual summary statement of sales or earnings; and         (e)   in the event
that the Tax Date is deferred until six (6) months after the delivery of Shares
under Section 83(b) of the Code, the Participant will receive the full number of
Shares with respect to which the exercise occurs, but such Participant will be
unconditionally obligated to tender back to the Company the proper number of
Shares on the Tax Date.


             10.     PRIVILEGES OF STOCK OWNERSHIP .

                        10.1   VOTING AND DIVIDENDS. No Participant will have
any of the rights of a stockholder with respect to any Shares until the Shares
are issued to the Participant. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; PROVIDED, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; PROVIDED, FURTHER, that the Participant
will have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s original Purchase
Price pursuant to Section 12.

                        10.2   FINANCIAL STATEMENTS. The Company will provide
financial statements to each Participant prior to such Participant’s purchase of
Shares under this Plan, and to each Participant annually during the period such
Participant has Awards outstanding; PROVIDED, HOWEVER, the Company will not be
required to provide such financial statements to Participants whose services in
connection with the Company assure them access to equivalent information.

             11.     TRANSFERABILITY . Awards granted under this Plan, and any
interest therein, will not be transferable or assignable by Participant, and may
not be made subject to execution, attachment or similar process, otherwise than
by will or by the laws of descent and distribution or as consistent with the
specific Plan and Award Agreement provisions relating thereto. During the
lifetime of the Participant an Award will be exercisable only by the
Participant, and any elections with respect to an Award, may be made only by the
Participant.

             12.     RESTRICTIONS ON SHARES . At the discretion of the
Committee, the Company may reserve to itself and/or its assignee(s) in the Award
Agreement (a) a right of first refusal to purchase



--------------------------------------------------------------------------------

 

all Shares that a Participant (or a subsequent transferee) may propose to
transfer to a third party, and/or (b) a right to repurchase a portion of or all
Shares held by a Participant following such Participant’s Termination at any
time within ninety (90) days after the later of Participant’s Termination Date
and the date Participant purchases Shares under this Plan, for cash and/or
cancellation of purchase money indebtedness, at: (A) with respect to Shares that
are “Vested” (as defined in the Award Agreement), the higher of: (l)
Participant’s original Purchase Price, or (2) the Fair Market Value of such
Shares on Participant’s Termination Date, PROVIDED, that such right of
repurchase (i) must be exercised as to all such “Vested” Shares unless a
Participant consents to the Company’s repurchase of only a portion of such
“Vested” Shares and (ii) terminates when the Company’s securities become
publicly traded; or (B) with respect to Shares that are not “Vested” (as defined
in the Award Agreement), at the Participant’s original Purchase Price, PROVIDED,
that the right to repurchase at the original Purchase Price lapses at the rate
of at least 20% per year over five (5) years from the date the Shares were
purchased (or from the date of grant of options in the case of Shares obtained
pursuant to a Stock Option Agreement and Stock Option Exercise Agreement), and
if the right to repurchase is assignable, the assignee must pay the Company,
upon assignment of the right to repurchase, cash equal to the excess of the Fair
Market Value of the Shares over the original Purchase Price.

             13.     CERTIFICATES . All certificates for Shares or other
securities delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted.

             14.     ESCROW; PLEDGE OF SHARES . To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates. Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; PROVIDED, HOWEVER, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.

             15.     EXCHANGE AND BUYOUT OF AWARDS . The Committee may, at any
time or from time to time, authorize the Company, with the consent of the
respective Participants, to issue new Awards in exchange for the surrender and
cancellation of any or all outstanding Awards. The Committee may at any time buy
from a Participant an Award previously granted with payment in cash, Shares
(including Restricted Stock) or other consideration, based on such terms and
conditions as the Committee and the Participant may agree.

             16.     SECURITIES LAW AND OTHER REGULATORY COMPLIANCE . An Award
will not be effective unless such Award is in compliance with all applicable
federal and state securities laws, rules and regulations of any governmental
body, and the requirements of any stock exchange or automated quotation system
upon which the Shares may then be listed or quoted, as they are in effect on the
date of grant of the Award and also on the date of exercise or other issuance.
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan prior to:
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any state or federal law or ruling
of any governmental body that the Company determines to be necessary or
advisable. The Company will be under no obligation to register the Shares with
the SEC or to effect compliance with the registration, qualification or listing
requirements of any state securities laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.



--------------------------------------------------------------------------------

 

             17.     NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award
granted under this Plan will confer or be deemed to confer on any Participant
any right to continue in the employ of, or to continue any other relationship
with, the Company or any Parent, Subsidiary or Affiliate of the Company or limit
in any way the right of the Company or any Parent, Subsidiary or Affiliate of
the Company to terminate Participant’s employment or other relationship at any
time, with or without cause.

             18.     CORPORATE TRANSACTIONS.

                        18.1   ASSUMPTION OR REPLACEMENT OF AWARDS BY SUCCESSOR.
In the event of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly – owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company (other than any stockholder
which merges (or which owns or controls another corporation which merges) with
the Company in such merger) cease to own their shares or other equity interests
in the Company, (d) the sale of substantially all of the assets of the Company,
or (e) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (EXCEPT for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company
from or by the stockholders of the Company), any or all outstanding Awards may
be assumed, converted or replaced by the successor corporation (if any), which
assumption, conversion or replacement will be binding on all Participants. In
the alternative, the successor corporation may substitute equivalent Awards or
provide substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Awards).
The successor corporation may also issue, in place of outstanding Shares of the
Company held by the Participant, substantially similar shares or other property
subject to repurchase restrictions no less favorable to the Participant. In the
event such successor corporation (if any) refuses to assume or substitute
Options, as provided above, pursuant to a transaction described in this
Subsection 18.1, such Options will expire on such transaction at such time and
on such conditions as the Board will determine.

                        18.2   OTHER TREATMENT OF AWARDS. Subject to any greater
rights granted to Participants under the foregoing provisions of this Section
18, in the event of the occurrence of any transaction described in Section 18.1,
any outstanding Awards will be treated as provided in the applicable agreement
or plan of merger, consolidation, dissolution, liquidation, sale of assets or
other “corporate transaction.”

                        18.3   ASSUMPTION OF AWARDS BY THE COMPANY. The Company,
from time to time, also may substitute or assume outstanding awards granted by
another company, whether in connection with an acquisition of such other company
or otherwise, by either: (a) granting an Award under this Plan in substitution
of such other company’s award; or (b) assuming such award as if it had been
granted under this Plan if the terms of such assumed award could be applied to
an Award granted under this Plan. Such substitution or assumption will be
permissible if the holder of the substituted or assumed award would have been
eligible to be granted an Award under this Plan if the other company had applied
the rules of this Plan to such grant. In the event the Company assumes an award
granted by another company, the terms and conditions of such award will remain
unchanged (EXCEPT that the exercise price and the number and nature of Shares
issuable upon exercise of any such option will be adjusted appropriately
pursuant to Section 424(a) of the Code). In the event the Company elects to
grant a new Option rather than assuming an existing option, such new Option may
be granted with a similarly adjusted Exercise Price.

             19.     ADOPTION AND STOCKHOLDER APPROVAL. This Plan will become
effective at the effective time of the merger of Elantec California with the
Company (the “EFFECTIVE DATE”). This Plan will be approved by the stockholders
of the Company (excluding Shares issued pursuant to this Plan), consistent with
applicable laws, within twelve (12) months before or after the date this Plan is
adopted by the Board. Upon the Effective Date, the Board may grant Awards
pursuant to this Plan; PROVIDED, HOWEVER, that: (a) no Option may be exercised
prior to initial stockholder approval of this Plan; (b) no Option granted
pursuant to an increase in the



--------------------------------------------------------------------------------

 

number of Shares subject to this Plan approved by the Board will be exercised
prior to the time such increase has been approved by the stockholders of the
Company; and (c) in the event that stockholder approval of such increase is not
obtained within the time period provided herein, all Awards granted hereunder
will be cancelled, any Shares issued pursuant to any Award will be cancelled and
any purchase of Shares hereunder will be rescinded. So long as the Company is
subject to Section 16(b) of the Exchange Act, the Company will comply with the
requirements of Rule 16b-3 (or its successor), as amended, with respect to
stockholder approval.

             20.     TERM OF PLAN. Unless earlier terminated as provided herein,
this Plan will terminate ten (10) years from the date this Plan is adopted by
the Board or, if earlier, the date of stockholder approval.

             21.     AMENDMENT OR TERMINATION OF PLAN. The Board may at any time
terminate or amend this Plan in any respect, including without limitation
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; PROVIDED, HOWEVER, that the Board will not, without the approval
of the stockholders of the Company, amend this Plan in any manner that requires
such stockholder approval pursuant to the Code or the regulations promulgated
thereunder as such provisions apply to ISO plans or (if the Company is subject
to the Exchange Act or Section 16(b) of the Exchange Act) pursuant to the
Exchange Act or Rule 16b-3 (or its successor), as amended, thereunder,
respectively.

             22.     NONEXCLUSIVITY OF THIS PLAN. Neither the adoption of this
Plan by the Board, the submission of this Plan to the stockholders of the
Company for approval, nor any provision of this Plan will be construed as
creating any limitations on the power of the Board to adopt such additional
compensation arrangements as it may deem desirable, including, without
limitation, the granting of stock options and bonuses otherwise than under this
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.

             23.     DEFINITIONS. As used in this Plan, the following terms will
have the following meanings:

                        “AFFILIATE” means any corporation that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, another corporation, where “control” (including
the terms “controlled by” and “under common control with”) means the possession,
direct or indirect, of the power to cause the direction of the management and
policies of the corporation, whether through the ownership of voting securities,
by contract or otherwise.

                        “AWARD” means any award under this Plan, including any
Option, Restricted Stock or Stock Bonus.

                        “AWARD AGREEMENT” means, with respect to each Award, the
signed written agreement between the Company and the Participant setting forth
the terms and conditions of the Award.

                        “BOARD” means the Board of Directors of the Company.

                        “CODE” means the Internal Revenue Code of 1986, as
amended.

                        “COMMITTEE” means the committee appointed by the Board
to administer this Plan, or if no such committee is appointed, the Board.

                        “COMPANY” means Elantec Semiconductor, Inc., a
corporation organized under the laws of the State of Delaware, or any successor
corporation.

                        “DISABILITY” means a disability, whether temporary or
permanent, partial or total, within the meaning of Section 22(e)(3) of the Code,
as determined by the Committee.

                        “DISINTERESTED PERSON” means a director who has not,
during the period that person is a member of the Committee and for one year
prior to commencing service as a member of the Committee, been



--------------------------------------------------------------------------------

 

granted or awarded equity securities pursuant to this Plan or any other plan of
the Company or any Parent, Subsidiary or Affiliate of the Company, except in
accordance with the requirements set forth in Rule 16b-3(c)(2)(i) (and any
successor regulation thereto) as promulgated by the SEC under Section 16(b) of
the Exchange Act, as such rule is amended from time to time and as interpreted
by the SEC.

                        “EXCHANGE ACT” means the Securities Exchange Act of
1934, as amended.

                        “EXERCISE PRICE” means the price at which a holder of an
Option may purchase the Shares issuable upon exercise of the Option.

                        “FAIR MARKET VALUE” means, as of any date, the value of
a share of the Company’s Common Stock, par value $0.01, determined as follows:

  (a)   if such Common Stock is then quoted on the Nasdaq National Market, its
last reported sale price on the Nasdaq National Market or, if no such reported
sale takes place on such date, the average of the closing bid and asked prices;
        (b)   if such Common Stock is publicly traded and is then listed on a
national securities exchange, the last reported sale price or, if no such
reported sale takes place on such date, the average of the closing bid and asked
prices on the principal national securities exchange on which the Common Stock
is listed or admitted to trading;         (c)   if such Common Stock is publicly
traded but is not quoted on the Nasdaq National Market nor listed or admitted to
trading on a national securities exchange, the average of the closing bid and
asked prices on such date, as reported by THE WALL STREET JOURNAL, for the
over-the-counter market; or         (d)   if none of the foregoing is
applicable, by the Board of Directors of the Company in good faith.


                        “INSIDER” means an officer or director of the Company or
any other person whose transactions in the Company’s Common Stock, par value
$0.01, are subject to Section 16 of the Exchange Act.

                        “OUTSIDE DIRECTOR” means any director who is not: (a) a
current employee of the Company or any Parent, Subsidiary or Affiliate of the
Company; (b) a former employee of the Company or any Parent, Subsidiary or
Affiliate of the Company who is receiving compensation for prior services (other
than benefits under a tax-qualified pension plan); (c) a current or former
officer of the Company or any Parent, Subsidiary or Affiliate of the Company; or
(d) currently receiving compensation for personal services in any capacity,
other than as a director, from the Company or any Parent, Subsidiary or
Affiliate of the Company; provided, however, that at such time as the term
“Outside Director”, as used in Section 162(m) of the Code is defined in
regulations promulgated under Section 162(m) of the Code, “Outside Director”
will have the meaning set forth in such regulations, as amended from time to
time and as interpreted by the Internal Revenue Service.

                        “OPTION” means an award of an option to purchase Shares
pursuant to Section 5.

                        “PARENT” means any corporation (other than the Company)
in an unbroken chain of corporations ending with the Company, if at the time of
the granting of an Award under this Plan, each of such corporations other than
the Company owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

                        “PARTICIPANT” means a person who receives an Award under
this Plan.

                        “PLAN” means this Elantec Semiconductor, Inc. 1995
Equity Incentive Plan, as amended from time to time. 



--------------------------------------------------------------------------------


                        “RESTRICTED STOCK AWARD” means an award of Shares
pursuant to Section 6.

                        “SEC” means the Securities and Exchange Commission.

                        “SECURITIES ACT” means the Securities Act of 1933, as
amended.

                        “SHARES” means shares of the Company’s Common Stock, par
value $0.01, reserved for issuance under this Plan, as adjusted pursuant to
Sections 2 and 18, and any successor security.

                        “STOCK BONUS” means an award of Shares, or cash in lieu
of Shares, pursuant to Section 7.

                        “SUBSIDIARY” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of granting of the Award, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

                        “TERMINATION” or “TERMINATED” means, for purposes of
this Plan with respect to a Participant, that the Participant has for any reason
ceased to provide services as an employee, director, consultant, independent
contractor or advisor to the Company or a Parent, Subsidiary or Affiliate of the
Company, except in the case of sick leave, military leave, or any other leave of
absence approved by the Committee, PROVIDED that such leave is for a period of
not more than ninety (90) days, or reinstatement upon the expiration of such
leave is guaranteed by contract or statute. The Committee will have sole
discretion to determine whether a Participant has ceased to provide services and
the effective date on which the Participant ceased to provide services (the
“TERMINATION DATE”).

 



--------------------------------------------------------------------------------

ELANTEC SEMICONDUCTOR, INC.

1995 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

            This Stock Option Agreement (this “Agreement”) is made and entered
into as of the date of grant set forth in the Notice of Grant of Stock Options
and Option Agreement (the “Date of Grant”) by and between Elantec Semiconductor,
Inc., a Delaware corporation (the “Company”), and the participant named in the
Notice of Grant of Stock Options and Option Agreement (“Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Company’s 1995 Equity Incentive Plan, as amended (the “Plan”).

             1.     GRANT OF OPTION . The Company hereby grants to Participant
an option (this “Option”) to purchase up to the total number of shares of Common
Stock, par value $0.01 of the Company set forth above (collectively, the
“Shares”) at the Exercise Price Per Share set forth above (the “Exercise
Price”), subject to all of the terms and conditions of this Agreement and the
Plan. If designated as an Incentive Stock Option above, this Option is intended
to qualify as an “incentive stock option” (“ISO”) within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

             2.     VESTING; EXERCISE PERIOD .

                        2.1   VESTING; EXERCISE PERIOD OF OPTION. (a) Provided
Participant continues to provide services to the Company or any Subsidiary,
Parent or Affiliate of the Company throughout the specified period, the Option
shall become exercisable with respect to twenty-five percent (25%) of the Shares
at the end of each full succeeding year after the Vesting Start Date set forth
above (the “Vesting Start Date”); (b) if Participant has continuously provided
services to the Company or any Subsidiary, Parent or Affiliate of the Company
from the Date of Grant through the First Vesting Date and has not been
Terminated on or before the First Vesting Date, then on the First Vesting Date
this Option shall become exercisable as to twenty-five percent (25%) of the
Shares on the first anniversary of the date of hire for new employees and on the
first anniversary of the date of grant for existing employees and 1/48th of the
total number of shares on a monthly basis thereafter; PROVIDED that this Option
shall in no event ever become exercisable with respect to more than 100% of the
Shares.

                        2.2   EXPIRATION. This Option shall expire on the
Expiration Date and must be exercised, if at all, on or before the earlier of
the Expiration Date or the date on which this Option is earlier terminated in
accordance with the provisions of Section 3.

             3.     TERMINATION .

                        3.1   TERMINATION FOR ANY REASON EXCEPT DEATH OR
DISABILITY. If Participant is Terminated for any reason, except Participant’s
death or Disability, then this Option, to the extent (and only to the extent)
that it would have been exercisable by Participant on the Termination Date, may
be exercised by Participant no later than three (3) months after the Termination
Date, but in any event no later than the Expiration Date.

                        3.2   TERMINATION BECAUSE OF DEATH OR DISABILITY. If
Participant is Terminated because of death or Disability of Participant (or
Participant dies within three (3) months after Termination other than because of
Participant’s death or disability), then this Option, to the extent that it is
exercisable by Participant on the Termination Date, may be exercised by
Participant (or Participant’s legal representative) no later than twelve (12)
months after the Termination Date, but in any event no later than the Expiration
Date. Any exercise beyond (a) three (3) months after the Termination Date when
the Termination is for any reason other than the Participant’s death or
Disability, or (b) twelve (12) months after the Termination Date when the
Termination is for Participant’s death or Disability, deemed to be an
nonqualified stock option.

                        3.3   NO OBLIGATION TO EMPLOY. Nothing in the Plan or
this Agreement shall confer on Participant any right to continue in the employ
of, or other relationship with, the Company or any Parent, Subsidiary 



--------------------------------------------------------------------------------


or Affiliate of the Company, or limit in any way the right of the Company or any
Parent, Subsidiary or Affiliate of the Company to terminate Participant’s
employment or other relationship at any time, with or without cause.

             4.     MANNER OF EXERCISE .

                        4.1   STOCK OPTION EXERCISE AGREEMENT. To exercise this
Option, Participant (or in the case of exercise after Participant’s death,
Participant’s executor, administrator, heir or legatee, as the case may be) must
deliver to the Company an executed stock option exercise agreement in the form
attached hereto as EXHIBIT A, or in such other form as may be approved by the
Company from time to time (the “Exercise Agreement”), which shall set forth,
INTER ALIA, Participant’s election to exercise this Option, the number of Shares
being purchased, any restrictions imposed on the Shares and any representations,
warranties and agreements regarding Participant’s investment intent and access
to information as may be required by the Company to comply with applicable
securities laws. If someone other than Participant exercises this Option, then
such person must submit documentation reasonably acceptable to the Company that
such person has the right to exercise this Option.

                        4.2   LIMITATIONS ON EXERCISE. This Option may not be
exercised unless such exercise is in compliance with all applicable federal and
state securities laws, as they are in effect on the date of exercise. This
Option may not be exercised as to fewer than 100 Shares unless it is exercised
as to all Shares as to which this Option is then exercisable.

                        4.3   PAYMENT. The Exercise Agreement shall be
accompanied by full payment of the Exercise Price for the Shares being purchased
in cash (by check), or where permitted by law:

  (a)   by cancellation of indebtedness of the Company to the Participant;      
  (b)   by surrender of shares of the Company’s Common Stock that either: (1)
have been owned by Participant for more than six (6) months and have been paid
for within the meaning of SEC Rule 144 (and, if such shares were purchased from
the Company by use of a promissory note, such note has been fully paid with
respect to such shares); or (2) were obtained by Participant in the open public
market; AND (3) are clear of all liens, claims, encumbrances or security
interests;         (c)   by tender of a full recourse promissory note having
such terms as may be approved by the Committee and bearing interest at a rate
sufficient to avoid imputation of income under Sections 483 and 1274 of the
Code; PROVIDED, HOWEVER, that Participants who are not employees or directors of
the Company shall not be entitled to purchase Shares with a promissory note
unless the note is adequately secured by collateral other than the Shares; and
PROVIDED, FURTHER, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash;         (d)   by waiver of compensation due
or accrued to Participant for services rendered; PROVIDED that the portion of
the Exercise Price equal to the par value of the Shares must be paid in cash;  
      (e)   by tender of property         (f)   provided that a public market
for the Company’s stock exists: (1) through a “same day sale” commitment from
Participant and a broker-dealer that is a member of the National Association of
Securities Dealers (an “NASD Dealer”) whereby Participant irrevocably elects to
exercise this Option and to sell a portion of the Shares so purchased to pay for
the exercise price and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the exercise price directly to the Company; OR (2)
through a “margin” commitment from Participant and a NASD Dealer whereby
Participant — irrevocably elects to exercise this Option and to pledge the




--------------------------------------------------------------------------------

 

      Shares so purchased to the NASD Dealer in a margin account as security for
a loan from the NASD Dealer in the amount of the exercise price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company; or           (g)   by any combination of
the foregoing.


                        4.4   TAX WITHHOLDING. Prior to the issuance of the
Shares upon exercise of this Option, Participant must pay or provide for any
applicable federal or state withholding obligations of the Company. If the
Committee permits, Participant may provide for payment of withholding taxes upon
exercise of this Option by requesting that the Company retain Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld. In
such case, the Company shall issue the net number of Shares to the Participant
by deducting the Shares retained from the Shares issuable upon exercise.

                        4.5   ISSUANCE OF SHARES. Provided that the Exercise
Agreement and payment are in form and substance satisfactory to counsel for the
Company, the Company shall issue the Shares registered in the name of
Participant, Participant’s authorized assignee, or Participant’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.

             5.     NOTICE OF DISQUALIFYING DISPOSITION OF ISO SHARES. If this
Option is an ISO, and if Participant sells or otherwise disposes of any of the
Shares acquired pursuant to the ISO on or before the later of (a) the date two
(2) years after the Date of Grant, and (b) the date one (1) year after transfer
of such Shares to Participant upon exercise of this Option, then Participant
shall immediately notify the Company in writing of such disposition. Participant
agrees that Participant may be subject to income tax withholding by the Company
on the compensation income recognized by Participant from the early disposition
by payment in cash or out of the current wages or other compensation payable to
Participant.

             6.     COMPLIANCE WITH LAWS AND REGULATIONS . The exercise of this
Option and the issuance and transfer of Shares shall be subject to compliance by
the Company and Participant with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Company’s Common Stock may be listed at the time of such issuance
or transfer. Participant understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.

             7.     NONTRANSFERABILITY OF OPTION . This Option may not be
transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of Participant only by
Participant. The terms of this Option shall be binding upon the executors,
administrators, successors and assigns of Participant.

             8.     TAX CONSEQUENCES. Set forth below is a brief summary as of
the Date of Grant of some of the federal and California tax consequences of
exercise of this Option and disposition of the Shares. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
PARTICIPANT SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.

                        8.1   EXERCISE OF ISO. If this Option qualifies as an
ISO, there will be no regular federal or California income tax liability upon
the exercise of this Option, although the excess, if any, of the fair market
value of the Shares on the date of exercise over the Exercise Price will be
treated as a tax preference item for federal income tax purposes and may subject
the Participant to the alternative minimum tax in the year of exercise.

                        8.2   EXERCISE OF NONQUALIFIED STOCK OPTION. If this
Option does not qualify as an ISO, there may be a regular federal and California
income tax liability upon the exercise of this Option. Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the

 



--------------------------------------------------------------------------------

date of exercise over the Exercise Price. The Company will be required to
withhold from Participant’s compensation or collect from Participant and pay to
the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.

                        8.3   DISPOSITION OF SHARES. If the Shares are held for
more than twelve (12) months after the date of the transfer of the Shares
pursuant to the exercise of this Option (and, in the case of an ISO, are

 



--------------------------------------------------------------------------------

disposed of more than two (2) years after the Date of Grant), then any gain
realized on disposition of the Shares will be treated as long term capital gain
for federal and California income tax purposes. If Shares purchased under an ISO
are disposed of within one (1) year of exercise or within two (2) years after
the Date of Grant, then any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
excess, if any, of the fair market value of the Shares on the date of exercise
over the Exercise Price. The Company will be required to withhold from
Participant’s compensation or collect from Participant and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.

             9.     PRIVILEGES OF STOCK OWNERSHIP. Participant shall not have
any of the rights of a stockholder with respect to any Shares until Participant
exercises this Option and pays the Exercise Price.

             10.     INTERPRETATION. Any dispute regarding the interpretation of
this Agreement shall be submitted by Participant or the Company to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and Participant.

             11.     ENTIRE AGREEMENT. The Plan is incorporated herein by
reference. This Agreement and the Plan and the Exercise Agreement constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter.

             12.     NOTICES. Any notice required to be given or delivered to
the Company under the terms of this Agreement shall be in writing and addressed
to the Corporate Secretary of the Company at its principal corporate offices.
Any notice required to be given or delivered to Participant shall be in writing
and addressed to Participant at the address indicated above or to such other
address as such party may designate in writing from time to time to the Company.
All notices shall be deemed to have been given or delivered upon: personal
delivery; three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by rapifax or telecopier.

             13.     SUCCESSORS AND ASSIGNS. The Company may assign any of its
rights under this Agreement. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.

             14.     GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to that body of law pertaining to choice of law or conflict of law.

             15.     ACCEPTANCE. Participant hereby acknowledges receipt of a
copy of the Plan and this Agreement. Participant has read and understands the
terms and provisions thereof, and accepts this Option subject to all the terms
and conditions of the Plan and this Agreement. Participant acknowledges that
there may be adverse tax consequences upon exercise of this Option or
disposition of the Shares and that the Company has advised Participant to
consult a tax advisor prior to such exercise or disposition.

            IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed in duplicate by its duly authorized representative and Participant has
executed this Agreement in duplicate as of the Date of Grant.

ELANTEC SEMICONDUCTOR, INC.


  OPTIONEE


By:                                          
                                        By:  
                                                                                
           Richard M. Beyer
       President & Chief Executive Officer    
                                Signature

                                                                                
                                     Print Name


 



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION EXERCISE AGREEMENT

 